UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE13D Under the Securities Exchange Act of 1934(Amendment No.16)* Center Bancorp, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 151408101 (CUSIP Number) Lawrence B. Seidman, 100 Misty Lane, Parsippany, NJ 07054 (973) 952-0405 (Name, Address and Telephone Number of Person Authorized toReceive Notices and Communications) April28, 2009 (Date of Event which Requires Filling of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ·· 240.13d-1(e), 240.13d-1 (f) or 240.13d-1(g), check the following box. ( ) Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See · 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 151408101 1. Seidman and Associates, LLC22-3343079 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power347,359 8. Shared Voting Power 9. Sole Dispositive Power347,359 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person347,359 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 2.67 14. Type of Reporting Person OO 2 SCHEDULE 13D CUSIP No. 151408101 1. Seidman Investment Partnership, LP22-3360359 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power350,318 8. Shared Voting Power 9. Sole Dispositive Power350,318 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person350,318 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 2.70 14. Type of Reporting Person PN 3 SCHEDULE 13D CUSIP No. 151408101 1. Seidman Investment Partnership II, LP22-3603662 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power398,392 8. Shared Voting Power 9. Sole Dispositive Power398,392 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person398,392 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 3.07 14. Type of Reporting Person PN 4 SCHEDULE 13D CUSIP No. 151408101 1. Broad Park Investors, LLC22-6759307 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power278,920 8. Shared Voting Power 9. Sole Dispositive Power278,920 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person278,920 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 2.15 14. Type of Reporting Person OO 5 SCHEDULE 13D CUSIP No. 151408101 1. ChewyGooey Cookies, LP20-4605223 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationDelaware Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power175,000 8. Shared Voting Power 9. Sole Dispositive Power175,000 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person175,000 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 1.35 14. Type of Reporting Person PN 6 SCHEDULE 13D CUSIP No. 151408101 1. LSBK06-08, LLC20-8067445 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power175,220 8. Shared Voting Power 9. Sole Dispositive Power175,220 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person175,220 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 1.35 14. Type of Reporting Person OO 7 SCHEDULE 13D CUSIP No. 151408101 1. Lawrence B. Seidman###-##-#### 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* PF, WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationU.S.A. Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power1,794,830 8. Shared Voting Power 9. Sole Dispositive Power1,794,830 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person 1,794,830 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 13.84 14. Type of Reporting Person IN 8 This statement on Schedule 13 D which was filed on June 27, 2006, AmendmentNo. 1 was was filed on September 27, 2006, Amendment No. 2 was filed on November 1, 2006, Amendment No. 3 was filed on January 3, 2007, Amendment No. 4 was filed on January 30, 2007, Amendment No. 5 was filed on February 1, 2007, Amendment No. 6 was filed on March 22, 2007, Amendment No. 7 was filed on May 2, 2007, Amendment No. 8 was filed on May 8, 2007, Amendment No. 9 was filed on May 8, 2007, Amendment No. 10 was filed on May 30, 2007, AmendmentNo. 11 was filed on November 26, 2007, Amendment No. 12 was filed on July 18, 2008, Amendment No. 13 was filed onAugust 22, 2008, Amendment No. 14 was filed on January 30, 2009, and Amendment No. 15 was filed on March 5, 2009on behalf of Seidman and Associates, L.L.C (“SAL”), Seidman Investment Partnership, L.P. (“SIP”), Seidman Investment Partnership II, L.P. (“SIPII”), Broad Park Investors, L.L.C (“Broad Park”), Chewy Gooey Cookies, L.P. (“Chewy”), Lawrence Seidman (“Seidman”), clients of Lawrence Seidman ("Seidman Clients"), Harold Schechter (“Schechter”), Raymond Vanaria (“Vanaria”),Dennis Pollack(“Pollack”) and LSBK06-08, L.L.C. (“LSBK”), collectively, the (“Reporting Persons”) with respect to the Reporting Persons’ beneficial ownership of shares of Common stock (“the Shares”) of Center Bancorp, Inc., a New Jersey corporation, (“the Company”) is hereby amended as set forth below: Such statement on Schedule 13D is hereinafter referred to as the “Schedule 13D”. Terms used herein which are defined in the Schedule 13D shall have their respective meanings set forth in the Schedule 13D. Item 5. Interest in Securities of the Issuer. (a)(b)(c) As of the close of business on April 28, 2009the Reporting Persons owned beneficially an aggregate of1,852,691shares of Common Stock which constituted approximately 14.26%of the12,991,312shares of Common Stock outstanding as of March 31, 2009 as disclosed in the Company's April 24, 2009 Earnings Release. Schedule A attached below describes transactions, except for previously reported transactions, in the Common Stock effected by the Reporting Persons within the past sixty (60) days. Except as set forth in this Item 5, none of the Reporting Persons owns beneficially or has a right to acquire beneficial ownership of any Common Stock, and except as set forth in this item 5, none of the Reporting Persons has effected transactions in the Common Stock during the past sixty (60) days, except for previously reported transactions. Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:April 29, 2009 By: /s/ Lawrence B. Seidman Power of Attorney pursuant to Joint Agreement dated June 27, 2006 By: /s/ Lawrence B. Seidman Investments Manager, LSBK06-08, LLC 9 Schedule A Entity Date Purch Cost per Share Cost Shares SAL 3/20/2009 6.4567 6,456.70 1,000 SAL 3/25/2009 6.6305 13,261.00 2,000 SAL 3/26/2009 6.6590 13,318.00 2,000 SAL 4/9/2009 7.0615 91,800.00 13,000 SAL 4/20/2009 7.2062 21,618.50 3,000 SAL 4/28/2009 7.0792 35,396.00 5,000 Total 57,014.50 8,000 SIP 3/12/2009 6.5581 13,116.20 2,000 SIP 3/20/2009 6.4567 6,456.70 1,000 SIP 3/25/2009 6.6305 13,261.00 2,000 SIP 3/26/2009 6.6590 13,318.00 2,000 SIP 4/9/2009 7.0614 101,684.00 14,400 SIP 4/20/2009 7.2062 21,618.50 3,000 SIP 4/28/2009 7.0792 35,396.00 5,000 Total 204,850.40 29,400 SIPII 3/25/2009 6.6305 13,261.00 2,000 SIPII 3/26/2009 6.6590 13,318.00 2,000 SIPII 4/9/2009 7.0615 91,800.00 13,000 SIPII 4/20/2009 7.2062 21,618.50 3,000 SIPII 4/28/2009 7.0792 35,396.00 5,000 Total 175,393.50 25,000 LSBK 3/25/2009 6.6305 13,261.00 2,000 LSBK 3/26/2009 6.6590 13,318.00 2,000 LSBK 4/9/2009 7.0615 91,800.00 13,000 LSBK 4/20/2009 7.2062 21,618.50 3,000 LSBK 4/28/2009 7.0815 22,660.64 3,200 Total 162,658.14 23,200 Broad Park 3/20/2009 6.4367 10,942.39 1,700 Broad Park 3/25/2009 6.6305 13,261.00 2,000 Broad Park 3/25/2009 6.5611 11,810.00 1,800 Broad Park 3/26/2009 6.6590 13,318.00 2,000 Broad Park 4/9/2009 7.0615 91,800.00 13,000 Broad Park 4/20/2009 7.2062 21,618.50 3,000 Broad Park 4/28/2009 7.0792 35,396.00 5,000 Total 198,145.89 28,500 Chewy Gooey 3/5/2009 7.1571 44,373.76 6,200 Chewy Gooey 3/6/2009 7.1012 37,878.04 5,334 Chewy Gooey 3/9/2009 7.0600 64,005.96 9,066 Total 146,257.76 20,600 10
